

Exhibit 10.1


THIRD AMENDMENT TO CREDIT AGREEMENT
THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Third Amendment”), dated as of
August 17, 2016, is by and among TEAM, INC., a Delaware corporation (the
“Borrower”), the banks listed as Lenders on the signature pages hereof (the
“Lenders”), and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer (in said capacity as Administrative Agent, the
“Administrative Agent”).
BACKGROUND
A.The Borrower, the Guarantors, the Lenders, and the Administrative Agent are
parties to that certain Third Amended and Restated Credit Agreement, dated as of
July 7, 2015, as amended by that certain First Amendment to Credit Agreement,
dated as of December 2, 2015, and that certain Second Amendment and Commitment
Increase to Credit Agreement, dated as of February 29, 2016 (said Third Amended
and Restated Credit Agreement, as amended, the “Credit Agreement”; the terms
defined in the Credit Agreement and not otherwise defined herein shall be used
herein as defined in the Credit Agreement).
B.    The Borrower has requested that the Lenders make certain amendments to the
Credit Agreement, as more fully set forth herein.
NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and adequacy of which are all hereby acknowledged, the parties hereto
covenant and agree as follows:
1.    AMENDMENTS.
(a)    The definition of “Applicable Rate” set forth in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:
“Applicable Rate” means the following percentages per annum, based upon the
Total Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.02(b):


Pricing Level
 

Total Leverage Ratio
Commitment Fee
Eurocurrency Rate for Loans and Letters of Credit
Base Rate for Loans
I
Less than 1.25 to 1.00
0.200
1.250
0.250
II
Greater than or equal to 1.25 to 1.00 but less than 2.00 to 1.00
0.250
1.500
0.500
III
Greater than or equal to 2.00 to 1.00 but less than 2.75 to 1.00
0.300
1.750
0.750
IV
Greater than or equal to 2.75 to 1.00 but less than 3.50 to 1.00
0.350
2.000
1.000
V
Greater than or equal to 3.50 to 1.00 but less than 4.00 to 1.00
0.400
2.250
1.250
VI
Greater than or equal to 4.00 to 1.00
0.450
2.500
1.500



1



--------------------------------------------------------------------------------






Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered for any
Fiscal Quarter pursuant to Section 6.02(b); provided, however, that if a
Compliance Certificate is not delivered when due in accordance with such
Section 6.02(b), then Pricing Level VI shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the first Business Day immediately
following the date such Compliance Certificate is actually delivered to the
Administrative Agent. Notwithstanding the foregoing, the Applicable Rate in
effect from and after the Closing Date through and including the date the
Compliance Certificate for the Fiscal Quarter ending August 31, 2015 is
delivered pursuant to Section 6.02(b) after the Closing Date shall be Pricing
Level IV.
In the event that any financial statement delivered pursuant to Section 6.01(a)
or 6.01(b) or any Compliance Certificate delivered pursuant to Section 6.02(b)
is shown to be inaccurate (regardless of whether this Agreement or the
Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to a higher Applicable Rate for any
period (an “Applicable Period”) than the Applicable Rate applied for such
Applicable Period, then (i) the Borrower shall immediately deliver to the
Administrative Agent a correct Compliance Certificate for such Applicable
Period, (ii) the Applicable Rate shall be determined using the Pricing Level
applicable for such Applicable Period based upon the corrected Compliance
Certificate, and (iii) the Borrower shall immediately pay to the Administrative
Agent the accrued additional interest and fees owing as a result of such
increased Applicable Rate for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with the terms
hereof. This paragraph shall not limit the rights of the Administrative Agent,
any Lender or the L/C Issuer, as the case may be, under any provision of this
Agreement to payment of any Obligations hereunder at the Default Rate or under
Article VIII. The obligations of the Borrower under this paragraph shall survive
termination of the Aggregate Commitments and the repayment of all other
Obligations hereunder.
(b)    The definition of “Consolidated EBITDA” set forth in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:
“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a Consolidated basis, without duplication, an amount equal to
the sum of (a) Consolidated Net Income, (b) Consolidated Interest Charges,
(c) the amount of taxes, based on or measured by income (including state
franchise and margin taxes based upon income), deducted in determining such
Consolidated Net Income, (d) the amount of depreciation and amortization expense
deducted in determining such Consolidated Net Income, (e) any net loss reducing
Consolidated Net Income in connection with any disposition of assets, (f) to the
extent deducted in determining Consolidated Net Income, non-cash adjustments for
currency exchanges in accordance with GAAP, (g) to the extent deducted in
determining Consolidated Net Income, the amount of out-of-pocket fees, costs and
expenses incurred in


2



--------------------------------------------------------------------------------




connection with this Agreement, the other Loan Documents and the Qualspec
Acquisition in an aggregate amount not to exceed $5,275,000, (h) to the extent
deducted in determining Consolidated Net Income, financing fees, financial and
other advisory fees, accounting fees, legal fees (and similar advisory and
consulting fees), and related costs and expenses incurred by the Borrower or any
Subsidiary in connection with Permitted Acquisitions and permitted asset sales
(whether or not consummated) in an aggregate amount not to exceed $2,000,000 in
any fiscal year, (i) to the extent deducted in determining Consolidated Net
Income, the amount of any unusual, extraordinary or non-recurring charges,
costs, and expenses including, without limitation, such charges, costs, and
expenses for (1) the restructuring, integration or reorganization of the
Borrower or any Subsidiary, (2) goodwill, fixed asset or intangible asset
impairment in accordance with GAAP, (3) the settlement of litigation or other
claims against the Borrower or any Subsidiary and (4) the severance of employees
of the Borrower or any Subsidiary, (j) to the extent deducted in determining
Consolidated Net Income, ERP system implementation expenses; provided that the
aggregate amount for any fees, expenses, charges and costs that are included in
clauses (i) and (j) with respect to any period of four consecutive Fiscal
Quarters (A) through and including December 31, 2016, shall not exceed
$30,000,000 for such period, (B) thereafter and through and including
December 31, 2017, shall not exceed $25,000,000 for such period, (C) through and
including December 31, 2018, shall not exceed $16,000,000 for such period, and
(D) thereafter, shall not exceed 3% of Consolidated EBITDA for such period, in
each case as approved by the Administrative Agent in writing, (k) non-cash
losses of the Borrower and its Subsidiaries from foreign exchange conversions
and mark-to-market adjustments to foreign exchange hedge agreements (or other
derivatives) reducing such Consolidated Net Income, (l) other non-recurring
expenses of the Borrower and its Subsidiaries reducing such Consolidated Net
Income which do not represent a cash item in such period or any future period,
and, without duplication, (m) non-cash expenses of the Borrower and its
Subsidiaries associated with stock-based compensation reducing such Consolidated
Net Income which do not represent a cash item in such period or any future
period, minus the following to the extent included in calculating such
Consolidated Net Income; (i) Federal, state, local and foreign income tax
credits of the Borrower and its Subsidiaries for such period, (ii) all non-cash
items increasing Consolidated Net Income for such period, (iii) non-cash gains
of the Borrower and its Subsidiaries from foreign exchange conversions and
mark-to-market adjustments to foreign exchange hedge agreements (or other
derivatives), and (iv) any net gain increasing such Consolidated Net Income in
connection with any disposition of assets. Notwithstanding anything to the
contrary set forth above or elsewhere in this Agreement, for purposes of
determining Consolidated EBITDA, EBITDA of Furmanite for the four Fiscal Quarter
period ending (a) December 31, 2015 shall be $32,000,000, (b) March 31, 2016,
shall be $29,000,000, (c) June 30, 2016, shall be $21,000,000, (d) September 30,
2016, shall be $13,000,000, and (e) December 31, 2016, shall be $5,000,000.
For purposes of calculating the Interest Coverage Ratio, the Total Leverage
Ratio and the Senior Secured Leverage Ratio as at any date, Consolidated EBITDA
shall be calculated on a pro forma basis (as certified by the Borrower to the
Administrative Agent) assuming that all acquisitions made, and all Dispositions
completed, during the four consecutive Fiscal Quarters then most recently ended
had been made on the first day of such


3



--------------------------------------------------------------------------------




period (but without any adjustment for projected cost savings or other synergies
unless otherwise approved by the Administrative Agent).
(c)    Section 6.14(a) of the Credit Agreement is hereby amended by amending the
last sentence thereof to read as follows:
Within ninety days (or such later period as the Administrative Agent may agree
in its reasonable discretion) after the time that any Person becomes a Material
Foreign Subsidiary that is owned directly by a Domestic Subsidiary as a result
of the creation of such Subsidiary or a Permitted Acquisition or otherwise,
(x) 65% of such Subsidiary’s Equity Interest shall be pledged to secure the
Secured Obligations and (y) the Lenders shall receive such board resolutions,
officer’s certificates, corporate and other documents and opinions of counsel as
the Administrative Agent shall reasonably request in connection with such
pledge.
(d)    Section 7.13(b) of the Credit Agreement is hereby amended to read as
follows:
(b)    Total Leverage Ratio.
(i)    Prior to the Permitted Debt Incurrence Date, the Borrower shall not
permit the Total Leverage Ratio as of the end of any Fiscal Quarter of the
Borrower set forth below to be greater than the ratio set forth below opposite
such Fiscal Quarter:
Fiscal Quarter Ending
Maximum Total Leverage Ratio
September 30, 2016
4.25 to 1.00
December 31, 2016
4.50 to 1.00
March 31, 2017 and June 30, 2017
4.25 to 1.00
September 30, 2017
3.75 to 1.00
December 31, 2017
3.50 to 1.00
March 31, 2018
3.25 to 1.00
June 30, 2018 and each Fiscal Quarter thereafter
3.00 to 1.00

(ii)    Notwithstanding the foregoing, from and after the Permitted Debt
Incurrence Date, the Borrower shall not permit the Total Leverage Ratio as of
the end of any Fiscal Quarter of the Borrower set forth below to be greater than
the ratio set forth below opposite such Fiscal Quarter:
Fiscal Quarter Ending
Maximum Total Leverage Ratio
September 30, 2016
4.25 to 1.00
December 31, 2016
4.50 to 1.00
March 31, 2017 and June 30, 2017
4.25 to 1.00
September 30, 2017 and each Fiscal Quarter thereafter
4.00 to 1.00



4



--------------------------------------------------------------------------------




(e)    Section 7.13(c) of the Credit Agreement is hereby amended to read as
follows:
(c)    Senior Secured Leverage Ratio. From and after the Permitted Debt
Incurrence Date, the Borrower shall not permit the Senior Secured Leverage Ratio
as of the end of any Fiscal Quarter of the Borrower set forth below to be
greater than the ratio set forth below opposite such Fiscal Quarter:
Fiscal Quarter Ending
Maximum Senior Secured Leverage Ratio
September 30, 2016
3.25 to 1.00
December 31, 2016
3.50 to 1.00
March 31, 2017 and June 30, 2017
3.25 to 1.00
September 30, 2017 and each Fiscal Quarter thereafter
3.00 to 1.00

(f)    Exhibit B, Compliance Certificate, is hereby amended to be in the form of
Exhibit B to this Third Amendment.
2.    REPRESENTATIONS AND WARRANTIES TRUE; NO EVENT OF DEFAULT. By its execution
and delivery hereof, the Borrower represents and warrants that, as of the date
hereof, and immediately after giving effect to this Third Amendment:
(a)    the representations and warranties of the Borrower and each other Loan
Party contained in Article II, Article V and each other Loan Document, or which
are contained in any document that has been furnished under or in connection
herewith or therewith, are (i) with respect to representations and warranties
that contain a materiality qualification, true and correct and (ii) with respect
to representations and warranties that do not contain a materiality
qualification, are true and correct in all material respects, and except that
for purposes hereof, except (x) to the extent Administrative Agent has been
previously notified of any changes in the facts on which such representations
and warranties were based in a certificate delivered to Administrative Agent
pursuant to Section 6.02(b) of the Credit Agreement, (y) the representations and
warranties contained in Sections 5.05(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b),
respectively, and (z) any representation and warranty that by its terms is made
only as of an earlier date, is true and correct in all material respects (or in
the case of such representations and warranties that are subject to a
materiality qualification, in all respects) as of such earlier date;
(b)    no Default exists;
(c)    (i) the Borrower has full power and authority to execute and deliver this
Third Amendment, (ii) this Third Amendment has been duly executed and delivered
by the Borrower and (iii) this Third Amendment and the Credit Agreement, as
amended hereby, constitute the legal, valid and binding obligations of the
Borrower, enforceable in accordance with their respective terms, except as
enforceability may be limited by applicable Debtor Relief Laws and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law) and except as rights to indemnity may be limited
by federal or state securities laws;


5



--------------------------------------------------------------------------------




(d)    neither the execution, delivery and performance of this Third Amendment
or the Credit Agreement, as amended hereby, nor the consummation of any
transactions contemplated herein or therein, will (i) conflict with any
Organization Documents of the Borrower, (ii) violate any Applicable Law
applicable to the Borrower in any material respect (other than failures to
obtain governmental authorizations, make filings or provide notices, etc. which
do not violate Section 5.03 of the Credit Agreement), or (iii) conflict with any
Contractual Obligation to which the Borrower is a party or affecting the
Borrower or the properties of the Borrower or any of its Subsidiaries or any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which the Borrower or its property is subject, except in each case
referred to in this clause (iii) for such violations, breaches and defaults
that, individually or in the aggregate could not reasonably be expected to have
a Material Adverse Effect; and
(e)    no authorization, approval, consent, or other action by, notice to, or
filing with, any Governmental Authority or other Person not previously obtained
is required to be obtained or made by (i) the Borrower as a condition to the
execution, delivery or performance by the Borrower of this Third Amendment or
(ii) any Guarantor as a condition to the acknowledgement by any Guarantor of
this Third Amendment.
3.    CONDITIONS OF EFFECTIVENESS. All provisions of this Third Amendment shall
be effective upon satisfaction of, or completion of, the following:
(a)    the Administrative Agent shall have received counterparts of this Third
Amendment executed by the Lenders;
(b)    the Administrative Agent shall have received counterparts of this Third
Amendment executed by the Borrower and acknowledged by each Guarantor;
(c)    the representations and warranties set forth in Section 2 of this Third
Amendment shall be true and correct;
(d)    the Administrative Agent shall have received for its benefit and for the
benefit of each Lender and the Arranger the fees in immediately available funds
as agreed upon by the Borrower, Bank of America, Merrill Lynch Pierce Fenner &
Smith Incorporated and the Lenders;
(e)    all fees and out-of-pocket expenses of counsel for the Administrative
Agent shall have been paid; and
(f)    the Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent and its counsel, such other documents,
certificates and instruments as the Administrative Agent shall require.
4.    GUARANTOR’S ACKNOWLEDGMENT. By signing below, each Guarantor
(a) acknowledges, consents and agrees to the execution, delivery and performance
by the Borrower of this Third Amendment, (b) acknowledges and agrees that its
obligations in respect of its Guaranty are not released, diminished, waived,
modified, impaired or affected in any manner by this Third Amendment or any of
the provisions contemplated herein, (c) ratifies and confirms its obligations


6



--------------------------------------------------------------------------------




under its Guaranty, and (d) acknowledges and agrees that it has no claim or
offsets against, or defenses or counterclaims to, its Guaranty.
5.    REFERENCE TO THE CREDIT AGREEMENT.
(a)    Upon and during the effectiveness of this Third Amendment, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, or words of like
import shall mean and be a reference to the Credit Agreement, as affected and
amended by this Third Amendment.
(b)    Except as expressly set forth herein, this Third Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights or remedies of the Administrative Agent or the Lenders under
the Credit Agreement or any of the other Loan Documents, and shall not alter,
modify, amend, or in any way affect the terms, conditions, obligations,
covenants, or agreements contained in the Credit Agreement or the other Loan
Documents, all of which are hereby ratified and affirmed in all respects and
shall continue in full force and effect.
6.    COSTS AND EXPENSES. The Borrower shall be obligated to pay the reasonable
costs and expenses of the Administrative Agent in connection with the
preparation, reproduction, execution and delivery of this Third Amendment and
the other instruments and documents to be delivered hereunder.
7.    EXECUTION IN COUNTERPARTS. This Third Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
instrument. For purposes of this Third Amendment, a counterpart hereof (or
signature page thereto) signed and transmitted by any Person party hereto to the
Administrative Agent (or its counsel) by facsimile or other electronic imaging
means (e.g., “pdf” or “tif”) is to be treated as an original. The signature of
such Person thereon, for purposes hereof, is to be considered as an original
signature, and the counterpart (or signature page thereto) so transmitted is to
be considered to have the same binding effect as an original signature on an
original document.
8.    GOVERNING LAW; BINDING EFFECT. This Third Amendment shall be governed by
and construed in accordance with the laws of the State of Texas applicable to
agreements made and to be performed entirely within such state; provided that
the Administrative Agent and each Lender shall retain all rights arising under
federal law. This Third Amendment shall be binding upon the Borrower, the
Guarantors, the Administrative Agent and each Lender and their respective
successors and permitted assigns.
9.    HEADINGS. Section headings in this Third Amendment are included herein for
convenience of reference only and shall not constitute a part of this Third
Amendment for any other purpose.
10.    ENTIRE AGREEMENT. THE CREDIT AGREEMENT, AS AMENDED BY THIS THIRD
AMENDMENT, AND THE OTHER LOAN DOCUMENTS REPRESENT


7



--------------------------------------------------------------------------------




THE FINAL AGREEMENT BETWEEN THE PARTIES AS TO THE SUBJECT MATTER THEREIN AND
HEREIN AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.
REMAINDER OF PAGE LEFT INTENTIONALLY BLANK







8



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment as of
the date above written.
 
 
TEAM, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Greg L. Boane
 
 
 
Greg L. Boane
 
 
 
Senior Vice President and Chief Financial
 
 
 
Officer
 
 
 
 
ACKNOWLEDGED AND AGREED:
 
 
 
 
 
 
TEAM INDUSTRIAL SERVICES, INC.
 
 
TEAM INDUSTRIAL SERVICES
 
 
INTERNATIONAL, INC.
 
 
TQ ACQUISITION, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Greg L. Boane
 
 
 
Greg L. Boane
 
 
 
Senior Vice President, Chief Financial
 
 
 
Officer and Treasurer
 
 
 
 
 
 
QUEST INTEGRITY GROUP, LLC
 
 
QUEST INTEGRITY USA, LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Ted W. Owen
 
 
 
Ted W. Owen
 
 
 
Treasurer
 
 
 
 
 
 
ROCKET ACQUISITION, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Greg L. Boane
 
 
 
Greg L. Boane
 
 
 
Vice President and Chief Financial
 
 
 
Officer
 
 
 
 
 
 



Signature Page to Third Amendment



--------------------------------------------------------------------------------




QUALSPEC LLC
 
 
QUALSPEC INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Greg L. Boane
 
 
 
Greg L. Boane
 
 
 
Senior Vice President and Treasurer
 
 
 
 
 
 
FURMANITE CORPORATION
 
 
FURMANITE WORLDWIDE, INC.
 
 
FURMANITE AMERICA, INC.
 
 
FURMANITE OFFSHORE SERVICES, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Greg L. Boane
 
 
 
Greg L. Boane
 
 
 
Executive Vice President, Chief
 
 
 
Financial Officer and Treasurer
 
 
 
 
 
 
TCI SERVICES, INC.
 
 
TANK CONSULTANTS, INC.
 
 
DK VALVE & SUPPLY, INC.
 
 
TCI SERVICES HOLDINGS, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Greg L. Boane
 
 
 
Greg L. Boane
 
 
 
Senior Vice President
 
 





Signature Page to Third Amendment



--------------------------------------------------------------------------------





 
 
BANK OF AMERICA, N.A.,
 
 
as Administrative Agent
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Kelly Weaver
 
 
Name:
Kelly Weaver
 
 
Title:
Vice President





Signature Page to Third Amendment



--------------------------------------------------------------------------------





 
 
BANK OF AMERICA, N.A.,
 
 
as a Lender, L/C Issuer and Swingline Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Adam Rose
 
 
Name:
Adam Rose
 
 
Title:
SVP





Signature Page to Third Amendment



--------------------------------------------------------------------------------





LENDERS:
JPMORGAN CHASE BANK, N.A.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ John Kushnerick
 
 
Name:
John Kushnerick
 
 
Title:
Executive Director





Signature Page to Third Amendment



--------------------------------------------------------------------------------





 
 
COMPASS BANK
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Hugh M. McCrea III
 
 
Name:
Hugh M. McCrea III
 
 
Title:
Vice President
 
 
 
 





Signature Page to Third Amendment



--------------------------------------------------------------------------------





 
 
BRANCH BANKING AND TRUST
 
 
COMPANY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Matt McCain
 
 
Name:
Matt McCain
 
 
Title:
Senior Vice President





Signature Page to Third Amendment



--------------------------------------------------------------------------------





 
 
SUNTRUST BANK
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Justin Lien
 
 
Name:
Justin Lien
 
 
Title:
Director





Signature Page to Third Amendment



--------------------------------------------------------------------------------





 
 
KEYBANK NATIONAL ASSOCIATION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Suzannah Valdivia
 
 
Name:
Suzannah Valdivia
 
 
Title:
Senior Vice President





Signature Page to Third Amendment



--------------------------------------------------------------------------------





 
 
BOKF, NA dba Bank of Texas
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Jeff Dunn
 
 
Name:
Jeff Dunn
 
 
Title:
Executive Vice President







Signature Page to Third Amendment

